Citation Nr: 1121305	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  03-28 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for bilateral shoulder disability.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran had active military service from September 1969 to May 1971 and from December 1975 to December 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Veteran's claim is currently under the jurisdiction of the RO in Reno, Nevada.

In a March 2006 decision, the Board determined that new and material evidence had been presented to reopen the claim of service connection for bilateral shoulder disability, and remanded the issue for further development.

In a February 22, 2008, decision, the Board denied service connection for bilateral shoulder disability.  The Veteran appealed the February 2008 decision to the United States Court of Appeals for Veterans Claims (Court), and in a June 2009 Order, the Court granted a Joint Motion for Remand filed by the parties, vacating the Board's decision and remanding the case to the Board.  The Board again remanded the Veteran's claim for service connection for a bilateral shoulder disability in March 2010.

The Board notes that the Veteran also appealed a January 2005 rating decision that denied a claim for service connection for a sleep disorder.  Service connection for a sleep disorder was granted in a December 2010 rating decision.  Accordingly, only the Veteran's claim of service connection for a bilateral shoulder disability is currently in appellate status before the Board. 


FINDING OF FACT

The Veteran had problems with his shoulder during service and ever since, and the medical evidence confirms that the Veteran's current bilateral shoulder arthritis is related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral shoulder arthritis have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

In September 2001, the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his claim and the relative duties upon himself and VA in developing his claims.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A March 2006 letter advised him of the bases for assigning ratings and effective dates if service connection is granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

As to the duty to assist, VA has associated with the claims folder the Veteran's service treatment records and private treatment records.  The Veteran has been provided a VA examination.  The Veteran has submitted statements in support of his claim and he has submitted a private medical opinion in support of his claim.  A January 1972 rating decision notes that attempts to obtain the Veteran's service treatment records dated prior to April 1971 were unsuccessful.  The Board is aware that in such situations, it has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).   The Veteran has not asserted, and the record does not indicate, that there are any additional obtainable pertinent records.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  Accordingly, the Veteran is competent to testify regarding onset and continuity of bilateral shoulder pain.  

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a claimant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail).




III.  History and Analysis

The Veteran asserts that he began experiencing problems with his shoulders during his first period of service.  

As noted above the Veteran's service treatment records during his first period of service, dated prior to April 1971, could not be obtained.  The service treatment records from this period of service, dated in April and May 1971 do not show any complaints or diagnoses related to either shoulder.

Subsequent to his first discharge from service, VA medical records dated in August 1971 show that the Veteran complained of a five-month history of stiffness in both shoulders.  An August 1971 VA examiner indicated probable bursitis.  X-ray examinations revealed no disability of either shoulder.

Service medical records from the Veteran's second period of service reveal complaints of stiffness in the neck and shoulder in March 1977.  The pain was attributed to myospasm in the Veteran's sternocleidomastoid muscles of the neck.

VA examination in March 1979, after his second discharge from service, revealed normal x-ray studies of the shoulders and physical examination revealed full range of motion.  The examiner did note coarse crepitation in both shoulders on active and passive range of motion, greater in the right shoulder.

In June 1982, VA treatment records documented complaints of muscle spasms in the neck and shoulder.  In September 1982, the Veteran was diagnosed as having right shoulder musculature pain.  Chronic left shoulder pain and muscle spasms were also noted.  There was no evidence of any neurovascular symptoms.  In July 1983, the Veteran was diagnosed as having fibrositis syndrome resulting in chronic neck pain with occasional limitation of motion.  Pain and tenderness was noted upon palpation of the paracervical muscles and upper trapezoids.  The Veteran exhibited full range of motion of his neck and right shoulder.  In May 1986, the trigger points on both trapezoid muscles and cervical paraspinous muscles were tender over the bicipital tendon.  The impression was fibrositis and possible bicipital tendonitis.

In September 1994, the Veteran sustained a worker's compensation injury to his ribs, back, and right shoulder.  While working for Schwann's Ice Cream Company, the Veteran fell on his back and fractured a rib.  In November 1994, the Veteran continued to report complaints of numbness from his right shoulder down into his hand.  X-rays revealed slight acromioclavicular joint arthritis.  In February 1995, the Veteran underwent surgery for his rotator cuff tear sustained during the 1994 injury.  During the surgery a huge, adhered, thickened bursa was exposed and removed.  The surgery included repairing the rotator cuff, sectioning the ligament, and a partial acromionectomy.

In February 2007, the Veteran's private treatment provider, Richard Ball M.D., submitted that he had been treating the Veteran since the 1994 worker's compensation injury to the right shoulder.  The Veteran had reported that during Vietnam, in 1970, he had experienced problems with his shoulders.  At that time, x-rays had been taken and had apparently been negative, which would have been consistent with the Veteran's age and what was happening.  The Veteran has continued to experience shoulder problems.  The Veteran reported that he was noted to have crepitus in his right shoulder.  The Veteran re-enlisted in the service and his x-rays continued to remain negative.  Additionally, the Veteran continued to experience problems in his left shoulder, which were separate from his acute injury in 1994.  The Veteran provided a history that some arthritic changes were noted at the time of the 1994 right shoulder surgery.

Dr. Ball indicated that the Veteran's left shoulder was now doing poorly.  The Veteran exhibited pain, tenderness, and a positive impingement test.  He had full range of motion.  There was slight weakness.  Neurological examination was normal.  Ablatement testing was negative.  There was no evidence of any Drawer sign.  In his right shoulder, the Veteran exhibited good range of motion.  There was some crepitus and pain.  X-rays demonstrated degenerative joint disease.  There was significant acromioclavicular joint arthritis.

As to the question of a timeframe regarding the onset of the Veteran's bilateral shoulder disorder, Dr. Ball opined that the Veteran's bilateral shoulder disorder was perfectly consistent for a young man who had sustained injuries in the 1960s or 1970s.  Soft tissue pathology would have gone unnoticed due to a lack of availability of CTs and MRIs.  Accordingly, there was an obvious lag before significant findings of arthritis developed in a person such that they could be radiologically detected.  He noted that the Veteran had reported that there was crepitus in his shoulder and that he had complained about it; Dr. Ball opined that this was "very consistent" with the Veteran's original injury sustained in the 1970s and x-ray findings will lag.  He further indicated that at that time they did not have the benefit of the tools we have today in order to diagnose problems in their infancy.  Dr. Ball concluded that there was obviously over a 50 percent possibility that the Veteran's problems of an arthritic nature in both shoulders began in the 1970s.  Furthermore, it was obvious that the Veteran's 1994 rotator cuff tear was an acute injury; however, he did not know if there had been any pre-tearing prior to the Veteran's fall off the truck.

VA examination of both shoulders in January 2007 revealed mild muscle atrophy.  X-rays of the left shoulder revealed mild degenerative arthritis of the acromioclavicular joint, degenerative cystic changes of the head of the humerus, and degenerative spurring of the lower glenoid.  June 2005 x-rays of the right shoulder demonstrated mild arthritis of the acromioclavicular joint with a small inferior spur of the distal clavicle.  The rotator cuff appeared grossly preserved.  A prior acromioplasty was evident.  

A January 2007 MRI of the right shoulder demonstrated degenerative changes in the right acromioclavicular and right glenohumeral joints.  A January 2007 MRI of the left shoulder demonstrated moderately severe degenerative changes in the left acromioclavicular and glenohumeral joints.  The Veteran had a small lesion on the left humeral head, most likely representing small area of avascular necrosis.  The diagnoses were symptomatic right shoulder mild osteoarthritis, status post rotator cuff tear repair and status post right humeral head repair.  The diagnoses also included symptomatic left shoulder moderate osteoarthritis.

The January 2007 VA examiner opined that after reviewing the Veteran's claims folder and his VA medical records, and taking into account the medical examination, radiological and MRI reports, the Veteran's bilateral shoulder condition was less likely than not secondary to the complaints of shoulder pain during active duty. 

Upon review of the aforementioned evidence, the Board finds that the sum of the evidence of record outweighs the unfavorable January 2007 VA medical opinion and that service connection is warranted for bilateral shoulder arthritis.  The Board notes that in August 1971 the Veteran reported a five month history of bilateral shoulder pain and stiffness.  Five months prior to August 1971 the Veteran was still in his first period of service.  As noted above the Veteran's service treatment records dated prior to April 1971 could not be obtained.  The Board finds the Veteran's statements that he had bilateral shoulder pain during his first period of service to be credible.  The Board also finds credible the Veteran's many statements to the effect that he has had bilateral shoulder problems on a continuous basis since that time.  This is supported by his shoulder complaints during his second period of service.  This is also supported by his shoulder complaints in March 1979, several months after discharge from his final period of service, as well as by his shoulder complaints in 1982, 1983, and 1986.  The Board additionally notes that the Veteran was thought to have bursitis of the shoulders in August 1971 and when he underwent right shoulder surgery following the September 1994 right shoulder injury, not only did he have a torn tendon, but he was found to have an inflamed bursa.  Additionally, as noted by the Veteran's private doctor, the Veteran was found to already have arthritis of the right shoulder when x-rayed immediately following the 1994 post-service right shoulder injury.  As pointed out by the private doctor, this indicates that the Veteran had right shoulder disability prior to the September 1994 right shoulder injury.  

In this case, given the recorded history of frequent shoulder complaints ever since service, given the Veteran's current credible reports of frequent bilateral shoulder pain ever since service, and given the well supported favorable opinion of the Veteran's private physician, the Board finds that the evidence is at least in equipoise as to whether the Veteran's arthritis of the shoulders is related to service.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Accordingly, service connection for bilateral shoulder arthritis is warranted.


ORDER

Service connection for a bilateral shoulder arthritis is granted.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


